Case 2:85-cv-04544-DMG-AGR Document 717 Filed 12/30/19 Page 1 of 1 Page ID #:33950



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES - GENERAL

   Case No.    CV 85-4544-DMG (AGRx)                                 Date     December 30, 2019

   Title Jenny L Flores v. William P. Barr


   Present: The Honorable     DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                Kane Tien                                             Not Reported
               Deputy Clerk                                           Court Reporter

      Attorneys Present for Plaintiff(s)                     Attorneys Present for Defendant(s)
                Not Present                                             Not Present

   Proceedings: IN CHAMBERS - ORDER DEEMING PLAINTIFFS' MOTION FOR
                AWARD OF ATTORNEYS' FEES AND COSTS [535] WITHDRAWN AS
                MOOT

          Having received Plaintiffs’ notice of withdrawal of motion for award of attorneys’ fees
   and costs [Doc. # 716], the Court hereby deems Plaintiffs' motion for award of attorneys' fees
   and costs [Doc. # 535] withdrawn as moot.




   CV-90                              CIVIL MINUTES - GENERAL               Initials of Deputy Clerk KT
